         Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 1 of 21
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 04/30/20
------------------------------------------------------------------X
JAMES M. BRANDON,                                                 :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:19-cv-01923-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
NPG RECORDS, INC., NPG MUSIC                                      :       AND ORDER
PUBLISHING, LLC, THE ESTATE OF PRINCE :
ROGERS NELSON, COMERICA BANK &                                    :
TRUST, N.A., SHELTON JACKSON LEE,                                 :
FORTY ACRES AND A MULE MUSICWORKS, :
INC., TWENTIETH CENTURY FOW FILM                                  :
CORPORATION,                                                      :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         Plaintiff James Brandon owns the copyright for “Phone Sex,” a song created in 1993 by

“GOMAD,” a musical group managed by Mr. Brandon. In 2015, Mr. Brandon brought an action in

the United States District Court for the Southern District of Florida, alleging that the song “Girl

6”—performed by Prince for Spike Lee’s film of the same name—infringed on the copyright for

Phone Sex. The Southern District of Florida dismissed that case with prejudice, holding that Mr.

Brandon had failed to state a claim that Girl 6 infringed the copyright for Phone Sex. But Mr.

Brandon did not get the message. Instead, he filed this action raising the same claims against a

different set of defendants. Because the doctrine of collateral estoppel clearly bars Mr. Brandon

from relitigating claims that were previously decided against him, this action, like its subject, is

fruitless. Defendants’ motion to dismiss is GRANTED.
          Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 2 of 21



    I.        BACKGROUND

              a. Facts 1

                        i. Phone Sex and Girl 6

         “In 1993, Plaintiff was the manager of the musical group GOMAB.” Amended Complaint

(“AC”), Dkt. No. 66, ¶ 14. GOMAB created, wrote, produced, and performed the musical work

GOMAB Demo : PT.1 (“GOMAB DEMO”), which included the song “Phone Sex,” in 1993. Id. ¶¶

14–15.

         In 1994, Plaintiff met Clarence Lee, the uncle of Defendant Shelton Jackson Lee (“Spike

Lee”), while promoting GOMAB. Id. ¶ 16. During the meeting, Plaintiff played him the GOMAB

DEMO, including the song Phone Sex. Id. ¶ 17. With Plaintiff present, Clarence Lee called Spike

Lee to tell him about GOMAB and Phone Sex. Id. Spike Lee showed an interest in Phone Sex and

asked Clarence Lee to forward the song to Defendant Forty Acres and a Mule Musicworks, Inc.

(“Forty Acres Music”), care of Lisa Jackson. Id. ¶ 18. Ms. Jackson was the soundtrack coordinator

for Spike Lee’s upcoming film, Girl 6 (“Film Girl 6”). Id.

         Plaintiff left the demo of Phone Sex with Clarence Lee, with the expectation that it would be

forwarded to Forty Acres Music. Id. ¶ 19. “Upon information and belief, [Phone Sex] was

forwarded to Defendant Forty Acres [Music], Lisa Jackson and Spike Lee,” but neither Lisa Jackson

nor Spike Lee contacted Plaintiff about the music. Id. ¶¶ 20–21.

         On February 1, 1996, the song Girl 6 (“Girl 6”) was registered with the United States

Copyright Office. Defendant Prince Rogers Nelson (“Prince”) and Tommy Elm were listed as its

authors. Id. ¶ 23. “NPG Publishing” is listed as the copyright claimant. Id. Prince performed the



1 The facts are drawn from the Amended Complaint, Dkt. No. 66, and are accepted as true for the purposes of this
motion to dismiss. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However, “[t]he tenet that a
court must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009).

                                                              2
        Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 3 of 21



song. Id. ¶ 25.

        Girl 6 is played in the Film Girl 6, which was released on March 22, 1996 and was

copyrighted on March 26, 1996. Id. ¶¶ 2, 24. Defendant Twentieth Century Fox Film Corporation

registered the copyright in its name. Id. ¶ 24. Girl 6 is also contained in the soundtrack for the Film

Girl 6, which was released in March of 1996. Id. ¶ 25. Prince was the producer of the soundtrack

for the film. Id. The soundtrack was distributed by Warner Bros Records, Inc. (“Warner

Brothers”). Id.

        Plaintiff alleges Girl 6 “shares substantial and significant similarities” with Phone Sex.

Id. ¶ 30. He identifies the following similarities:

        The two songs share substantially similar hooks. [Phone Sex] contains a two-word, two-pitch
        hook, containing the lyrics “phone sex,” beginning on the fourth beat and ending on the first
        beat. The Song Girl 6 contains a two-word, two-pitch hook, with the lyrics “girls six,”
        beginning on the fourth beat and ending on the first beat. Moreover, the second word on
        each hook of both songs, (i.e. “sex” and “six”), repeatedly contain identical consonants (“s”
        and “x”) and are set to similar melodies.

        In addition, the trumpet hit arrangement in Song Girl 6 directly copies the trumpet
        hit arrangement in [Phone Sex]. The arrangement is a single E-flat pitch, which is played
        throughout various portions of the two songs. The arrangement is played throughout the
        chorus and the closing section of Song Girl 6. The same is played in the introduction of
        [Phone Sex].

        The two songs also share a similar layout as they both incorporate an echo-sound
        reverberation effect.

Id. ¶¶ 30–32.

                    ii. The Copyright Registration

        In 1995, two members of GOMAB registered GOMAB DEMO, including Phone Sex, with

the United States Copyright Office. Id. ¶ 22. The “nature of this work” on this copyright

registration (the “Copyright Registration”) is listed as “Song Lyrics.” AC, Ex. A, Dkt. No. 66-1.

The public copyright catalog describes the type of work as “music,” AC ¶ 22, and the notes add,

“[c]ollection of song lyrics.” AC, Ex. B, Dkt. No. 66-2.

                                                      3
        Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 4 of 21



        On December 14, 2013, the GOMAB members who registered GOMAB DEMO

“transferred all rights, title, and interest in [Phone Sex] to Plaintiff.” AC ¶ 27. Plaintiff recorded the

assignment with the United States Copyright Office on January 8, 2014. Id. ¶ 28.

        On April 6, 2016, Plaintiff filed a form CA to amend the registration information of

GOMAB DEMO (the “Supplemental Application”). Id. ¶ 29. “The amendment was made to

correct the description of the registration to reflect song melody, lyrics, arrangement, and

performance of the music, and the names of its original authors.” Id.

            b. Procedural History

                     i. The Florida Litigation

        On July 22, 2015, Plaintiff filed a copyright infringement action in the Southern District of

Florida, Case No. 15-22738-CIV-WILLIAMS (the “Florida Litigation”). Plaintiff asserted copyright

claims against seven named defendants, most of whom are defendants in this action: New Power

Generation, Prince, Elm, Spike Lee, Forty Acres Music, Forty Acres and a Mule Filmworks, and

Warner Brothers. See Declaration of Howard J. Shire (“Shire Decl.”), Ex. D, Dkt. No. 63-4, Order

Granting Motions to Dismiss Third Amended Complaint (the “Florida Decision”), Brandon v. New

Power Generation, et al., Case No. 15-22738-CIV-Williams, at 2. Plaintiff filed his first amended

complaint on October 13, 2015, before any responsive pleadings were filed, adding additional facts

to his claims. Id.

        Following a series of deficient efforts at service, NPG, Prince, Spike Lee, and Forty Acres

Music were dismissed from the action without prejudice. Id. at 2–3. The Court permitted Plaintiff

to file a second amended complaint, subject to certain conditions. Plaintiff filed that second

amended complaint on February 16, 2016. Id. at 3. After a number of the defendants moved to

dismiss or strike the second amended complaint, Plaintiff filed his own motion to dismiss the action

without prejudice. Id. at 3–4. The Florida Court granted the defendants’ motions to dismiss and

                                                    4
        Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 5 of 21



“afforded Plaintiff one last opportunity to file” an amended complaint, despite having already

admonished Plaintiff there would be no further amendments. Id. at 4. Plaintiff filed his third

amended complaint (the “TAC”) on March 9, 2016. Id. Shire Decl., Ex. H, Dkt. No. 66-5.

        The allegations in the TAC mirrored the allegations in Plaintiff’s Amended Complaint in this

action, and in many places are identical or nearly identical. The TAC alleges, inter alia, that Plaintiff

was the manager of a group named GOMAB, which wrote, produced, and performed the song

“Phone Sex” on a demo recording entitled “GOMAB DEMO PART I.” TAC ¶¶ 16–17. During a

meeting between Plaintiff and Clarence Lee, Clarence called Spike Lee and played the song for him,

after which Spike Lee showed interest in the work and requested it be forwarded to Lisa Jackson.

Id. ¶¶ 19–20. The TAC alleged that Girl 6 infringes on Phone Sex in the same manner alleged in this

case. Compare id. ¶¶ 33-35, with AC ¶¶ 30–32. As here, the TAC was based upon on the same

Copyright Registration registered in 1995, assigned to Plaintiff on December 14, 2013, and allegedly

amended by the Supplemental Application on April 4, 2016. TAC ¶¶ 23, 29–31.

        In the TAC, Plaintiff pleaded two counts of copyright infringement. Id. ¶¶ 40–65. He

alleged that the defendants “infringed the copyright of [Phone Sex] by incorporating it into [Girl 6]

without authorization,” id. ¶ 43, and by “publish[ing], manufactur[ing], distribut[ing], [selling] and

licens[ing] copies of [Girl 6], incorporating substantial portions of [Phone Sex]” without

authorization and without paying Plaintiff. Id. ¶¶ 44, 57.

        Defendants Elm and Warner Brothers filed separate motions to dismiss under Federal Rule

of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). Tavernier Declaration (Tavernier Decl.), Dkt. No.

143, Exs. 11–12. Elm also moved to strike the Supplemental Application. Tavernier Decl., Ex. 11.

Defendant Bremer Trust, N.A. also filed a motion to dismiss. Florida Decision at 1.

        On March 31, 2017, Judge Kathleen M. Williams (the “Florida Court”) granted the motions

to dismiss, dismissing the TAC for failure to state a claim for copyright infringement against Elm

                                                    5
         Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 6 of 21



and Warner Brothers. Id. at 8. She laid out the relevant legal standard for copyright infringement:

“[t]o state a claim for copyright infringement, Plaintiff must sufficiently allege two elements: (1)

ownership of a valid copyright and (2) copying of constituent elements of the work that are

original.” Id. (internal quotation marks omitted). “With regard to the second element, if no

allegations support the possibility of direct of copying, a plaintiff may still show copying of a

protected work by demonstrating that: (1) the defendants had access to the work; and (2) the

purportedly infringing work is ‘substantially similar’ to the protected work.” Id. 2

         The Florida Court determined that “[c]opyright protection does not automatically extend to

every component of a copyrighted work, and, sometimes, elements of a work that a plaintiff seeks to

protect are objectively not copyrightable.” Id. at 9–10. Citing a litany of federal caselaw, the Florida

Court held that words and short phrases such as “phone sex” are not copyrightable. Id. at 9–12.

Therefore, the Florida Court agreed with the defendants’ contention that “the lyrical similarity”

between Girl 6 and Phone Sex “alone cannot form the basis for a copyright infringement claim

because the two-word phrase ‘phone sex’ is not copyrightable, and is not an appropriate basis for

claiming ‘substantial similarity’ for the purposes of an infringement claim.” Id. at 9. The Florida

Court did “not address any non-lyrical elements of the Work which Brandon alleges that ‘Girl 6’

copies” because the Copyright Registration “on its face does not cover the song melody,

arrangement or performance of the work.” Id. at 9 n.7.

         The Florida Court then rejected Plaintiff’s argument that the Supplemental Application

expanded the scope of the Copyright Registration to include melody, arrangement, and

performance. Id. at 12–15. Finally, the Florida Court held that, even assuming that the


2In the Second Circuit, “[t]o prevail on a claim of copyright infringement, the plaintiff must demonstrate both (1)
ownership of a valid copyright and (2) infringement of the copyright by the defendant.” Yurman Design, Inc. v. PAJ, Inc.,
262 F.3d 101, 108–09 (2d Cir. 2001). To establish infringement, the copyright owner must demonstrate that “(1) the
defendant has actually copied the plaintiff’s work; and (2) the copying is illegal because a substantial similarity exists
between the defendant’s work and the protectible elements of plaintiff’s.” Id. at 110.

                                                             6
          Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 7 of 21



Supplemental Application had expanded the scope of the Copyright Registration, the TAC would

still fail to state a claim because Plaintiff had failed to allege facts “to allow for the reasonable

inference that Elm and Warner Brothers had access to the Work.” Id. at 16. For all of these

reasons, the Florida Court granted the Rule 12(b)(6) motions to dismiss for failure to state a claim

that Girl 6 infringed on the copyright for Phone Sex. Id. at 8–17.

          Finally, the Florida Court dismissed the case with prejudice against the remaining defendants

for repeated failure to serve. Id. at 17–20. The Court does not recount this aspect of the Florida

Decision in detail because it does not bear on the Court’s dismissal of the case on the basis of

collateral estoppel.

                       ii. This Litigation

          Plaintiff initiated this action on February 28, 2019. Dkt. No. 1. Due to a procedural error,

he refiled his Complaint on March 1, 2019. Dkt. No. 10. The Complaint asserted one count of

copyright infringement pursuant to 17 U.S.C. § 501 et seq. AC ¶¶ 39–48. The only copyrighted work

at issue is Phone Sex and the only allegedly infringing work is Girl 6. The Complaint was amended

on May 16, 2019, but the only amendment was an additional allegation regarding venue. Dkt.

No. 66.

          On May 6, 2019, the Lee Defendants filed a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(3) (“Rule 12(b)(3)”), or in the alternative to transfer this case to the Southern

District of Florida. Dkt. No. 61. The Court denied the motion to dismiss pursuant to Rule 12(b)(3)

or to transfer on August 26, 2019. Dkt. No. 89.

          On September 12, 2019, Defendants Spike Lee, Forty Acres Music, and Twentieth Century

Fox Film Corporation (the “Lee Defendants”) filed a motion to dismiss pursuant to Rule 12(b)(6).

Dkt. No. 98. Plaintiff filed his opposition on October 3, 2019, Dkt. No. 110 (“Lee Opp.”), and the




                                                      7
         Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 8 of 21



Lee Defendants filed their reply on October 30, 2019. Dkt. No. 113.

         On September 10, 2019, Defendants NPG Records, Inc., NPG Music Publishing, LLC, the

Estate of Prince Rogers Nelson, and Comerica Bank & Trust, N.A. (the “Prince Defendants”) filed

a motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(2) (“Rule 12(b)(2)”) and for failure to state a claim pursuant to Rule 12(b)(6). Dkt. No. 93. In

response to the Prince Defendants’ motion to dismiss for lack of personal jurisdiction, Plaintiff

sought leave to conduct jurisdictional discovery. Dkt. No. 102. The Court granted that request.

Dkt. No. 108. Following jurisdictional discovery, the Prince Defendants filed a second motion to

dismiss pursuant to Rules 12(b)(2) and 12(b)(6) on February 27, 2020. Dkt. No. 141. Plaintiff filed

his opposition on March 12, 2020 (“Prince Opp.”), Dkt. No. 146, and the Prince Defendants filed

their reply on March 19, 2020. 3 Dkt. No. 155.

         In connection with the Prince Defendants’ motion to dismiss and related briefing, the parties

submitted documents produced during jurisdictional discovery. Plaintiff, the Prince Defendants,

and non-party Warner Brothers all filed motions to seal certain of this information. Dkt. Nos. 145,

153, 154. The Prince Defendants also submitted a letter in support of Plaintiff’s motion to seal.

Dkt. No. 151. On March 20, 2020, the Court invited the parties to submit supplemental briefing on

the motions to seal, Dkt. No. 158, but no supplemental briefing was submitted.

         Both the Lee Defendants and the Prince Defendants’ motions to dismiss assert that the case

should be dismissed on the basis of both collateral estoppel and res judicata. The Prince Defendants

add that it should be dismissed for failure to adequately allege they had access to Phone Sex or that

Girl 6 is substantially similar to Phone Sex. Because the Court finds that collateral estoppel requires

this case to be dismissed, it does not reach the other issues raised in Defendants’ motions, including



3The Prince Defendants’ reply requests an opportunity to file a motion for attorneys’ fees. Dkt. No. 157. Defendants
may submit motions for attorneys’ fees pursuant to Fed. R. Civ. P. 54(d)(2).

                                                          8
          Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 9 of 21



the Prince Defendants’ arguments regarding lack of personal jurisdiction. 4

    II.       LEGAL STANDARD

          A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A defendant may move to dismiss a plaintiff’s claim for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a

motion to dismiss under Rule 12(b)(6), the court accepts as true all well-pleaded factual allegations

and draws all inferences in the plaintiff’s favor. See Palin v. N.Y. Times Co., 940 F.3d 804, 809, 165

(2d Cir. 2019) (citing Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017)); Chase Grp. All. LLC

v. City of N.Y. Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010). To survive a motion to dismiss

pursuant to Rule 12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when a plaintiff “pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

          “To survive dismissal, the plaintiff must provide the grounds upon which his claim rests

through factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation



4 The claims against all defendants are dismissed for failure to state a claim because Plaintiff is collaterally estopped from
relitigating the issue of copyright infringement. Therefore, the Court need not decide whether it has personal
jurisdiction over the Prince Defendants. Chevron Corp. v. Naranjo, 667 F.3d 232, 246 n.17 (2d Cir. 2012) (“[I]n cases such
as this one with multiple defendants—over some of whom the court indisputably has personal jurisdiction—in which all
defendants collectively challenge the legal sufficiency of the plaintiff’s cause of action, we may address first the facial
challenge to the underlying cause of action and, if we dismiss the claim in its entirety, decline to address the personal
jurisdictional claims made by some defendants.”).

                                                              9
          Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 10 of 21



of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

Determining whether a complaint states a plausible claim is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. In determining

the adequacy of a claim under Rule 12(b)(6), a court is generally limited to “facts stated on the face

of the complaint.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (internal quotation marks

omitted) (quoting Concord Assocs., L.P. v. Entm’t Props. Tr., 817 F.3d 46, 51 n.2 (2d Cir. 2016)).

           Nonetheless, “it is well settled that a court may dismiss a claim on res judicata or collateral

estoppel grounds on a Rule 12(b)(6) motion.” Linden Airport Mgmt. Corp. v. New York City Econ. Dev.

Corp., No. 08 CIV. 3810 (RJS), 2011 WL 2226625, at *3 (S.D.N.Y. June 1, 2011) (internal quotation

marks omitted) (quoting Sassower v. Abrams, 833 F. Supp. 253, 264 n.18 (S.D.N.Y. 1993)). “When a

defendant raises res judicata or collateral estoppel as an affirmative defense and ‘it is clear from the

face of the complaint, and consideration of matters which the court may take judicial notice of, that

the plaintiff’s claims are barred as a matter of law,’ dismissal under Rule 12(b)(6) is appropriate.” Id.

(quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)). “[C]ourts routinely take judicial

notice of documents filed in other courts, again not for the truth of the matters asserted in the other

litigation, but rather to establish the fact of such litigation and related filings.” Kramer v. Time Warner,

Inc., 937 F.2d 767, 774 (2d Cir. 1991).

    III.       DISCUSSION

           Under the doctrine of collateral estoppel, or issue preclusion, Plaintiff cannot relitigate the

issue of copyright infringement. The Florida Litigation finally determined that Plaintiff failed to

state a claim that Girl 6 infringed on the copyright for Phone Sex, holding that the words “phone

sex” were not copyrightable and that the Copyright Registration covered only the lyrics of the song

Phone Sex. That decision now binds Plaintiff in this litigation and this case must be dismissed as a

result.

                                                       10
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 11 of 21



        “Collateral estoppel, or issue preclusion, prevents parties or their privies from relitigating in a

subsequent action an issue of fact or law that was fully and fairly litigated in a prior proceeding.”

Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002). “To preclude parties from

contesting matters that they have had a full and fair opportunity to litigate protects their adversaries

from the expense and vexation attending multiple lawsuits, conserves judicial resources, and fosters

reliance on judicial action by minimizing the possibility of inconsistent decisions.” Montana v. United

States, 440 U.S. 147, 153–54 (1979). Issue preclusion can be either “offensive” or, as used here,

“defensive.” Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 n.4 (1979). “Defensive use occurs

when a defendant seeks to prevent a plaintiff from asserting a claim the plaintiff has previously

litigated and lost against another defendant.” Id.

        The party seeking to invoke collateral estoppel need not have been a party to the first suit.

“Under non-mutual collateral estoppel, if a litigant has had an opportunity to fully and fairly litigate

an issue and lost, then third parties unrelated to the original action can bar the litigant from

relitigating that same issue in a subsequent suit.” GemShares, LLC v. Kinney, No. 17 CIV. 844 (CM),

2017 WL 2559232, at *9 (S.D.N.Y. June 2, 2017) (internal quotation marks omitted) (quoting Austin

v. Downs, Rachlin & Martin Burlington St. Johnsbury, 270 F. App’x 52, 54 (2d Cir. 2008)).

        “[F]ederal law on collateral estoppel applies to determine the preclusive effect of a prior

federal judgment.” Purdy v. Zeldes, 337 F.3d. 253, 258 n.5 (2d. Cir. 2003). Federal law thus applies to

this claim, since the Court is tasked with assessing the preclusive effect of a decision from the

United States District Court for the Southern District of Florida. “Under federal law, collateral

estoppel applies when ‘(1) the identical issue was raised in a previous proceeding; (2) the issue was

actually litigated and decided in the previous proceeding; (3) the party had a full and fair opportunity

to litigate the issue; and (4) the resolution of the issue was necessary to support a valid and final

judgment on the merits.’” Id. at 258 (quoting Interoceanica Corp. v. Sound Pilots, Inc., 107 F.3d 86, 91

                                                     11
        Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 12 of 21



(2d Cir. 1997)). Plaintiff contests only the third element, arguing that Plaintiff did not have a full

and fair opportunity to litigate. Lee Opp. at 3; Prince Opp. at 12 (incorporating by reference the

issue preclusion arguments made in the Lee Opposition).

    1. Identical issue was raised in previous proceeding

           The Florida Litigation concerned the same issue as this case—whether Girl 6 infringed on

the copyright for Phone Sex. To determine whether the identical issue was raised in a previous

proceeding, “a court must determine ‘first, whether the issues presented by this litigation are in

substance the same as those resolved [in the prior litigation]; second, whether controlling facts or

legal principles have changed significantly since the [prior litigation]; and finally, whether other

special circumstances warrant an exception to the normal rules of preclusion.’” Lefkowitz v. McGraw-

Hill Glob. Educ. Holdings, LLC, 23 F. Supp. 3d 344, 360 (S.D.N.Y. 2014) (quoting Montana, 440 U.S.

at 155).

           The Florida Litigation concerned claims by Plaintiff alleging that Girl 6 infringed his

copyright for Phone Sex under the Copyright Registration. In order to decide the issue, the Florida

Court examined, inter alia, the scope of the Copyright Registration and whether the term “phone

sex” was copyrightable such that it could give rise to an infringement claim. Here, Plaintiff has

brought a copyright claim involving the same protected song (Phone Sex) and the same infringing

song (Girl 6) under the same Copyright Registration. There has been no change in the controlling

facts—indeed, the complaints are substantially the same—and Plaintiff points to no change in the

controlling law. Plaintiff asserts no special circumstances that warrant an exception to the normal

issue preclusion rules. Therefore, the first element of issue preclusion, identity of issues, has been

satisfied.

    2. Issue was actually litigated and decided in previous proceeding

           The issue of infringement was actually litigated and decided in the Florida Litigation because

                                                     12
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 13 of 21



Judge Williams dismissed the copyright infringement claims on the merits following comprehensive

briefing on motion to dismiss that addressed the very issues on which she based her dismissal. The

issue was litigated at length over the course of twenty months, three amended complaints and a full

set of briefing that squarely addressed the issue of infringement. Florida Decision at 1–3. Elm and

Warner Brothers each filed a separate motion to dismiss, Plaintiff filed oppositions to each, and

replies were also filed in connection with each motion. See Tavernier Decl., Exs. 11–16. The

question of infringement and the scope of the Copyright Registration were briefed extensively. Id.;

cf. Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, 513 B.R. 437, 441 (S.D.N.Y. 2014) (collateral

estoppel inappropriate in part because the issue was “at best minimally litigated” where

argumentation on the issue was “limited to a few sentences in each party’s otherwise extensive

submissions to the Court”).

        The issue was then decided by Judge Williams. She undertook a thorough analysis and held

that the alleged lyrical similarity between the two-word hooks for each song—“phone sex” and “girl

six”—“alone cannot form the basis of a copyright infringement claim because the two-word phrase

‘phone sex’ is not copyrightable, and is not an appropriate basis for claiming ‘substantial similarity’

for the purposes of an infringement claim.” Florida Decision at 9. Judge Williams further held that

“[a]s a matter of law, Brandon’s [Supplemental Application] does not expand the scope of the

[Copyright Registration],” which served to limit the scope of the copyright claim to only the alleged

lyrical similarities. Florida Decision at 13. Therefore, the issue of whether Girl 6 infringed on

Phone Sex under the Copyright Registration was therefore both actually litigated and actually

decided.

    3. Plaintiff had a full and fair opportunity to litigate the issue

        Plaintiff had a full and fair opportunity to litigate the infringement issue. The Florida Court

rendered its Rule 12(b)(6) dismissal after extensive briefing, during which Plaintiff was fully heard.

                                                    13
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 14 of 21



See Tavernier Decl., Exs. 11–16. Plaintiff bears the burden of demonstrating that he was denied a

full and fair opportunity to litigate the issue: “The party seeking the benefit of collateral estoppel

has the burden of demonstrating the identity of the issues[,] . . . whereas the party attempting to

defeat its application has the burden of establishing the absence of a full and fair opportunity to

litigate the issues.” GemShares, 2017 WL 2559232 at *9 (alteration in original) (quoting Constantine v.

Teachers Coll., 448 Fed. App’x. 92, 93–94 (2d Cir. 2011)). Nonetheless, Plaintiff identifies only two

ways in which he allegedly was denied a full and fair opportunity to litigate this issue.

        First, Plaintiff argues that the Florida Court dismissed his case, without prejudice, for failure

to timely and properly serve defendants. Lee Opp. at 4. He argues that “the actual extent of the

litigation [was] deficient on these important issues [of infringement] because the Florida Court

primarily disregarded the issues and based its decision on issues of process as to the Defendants in

this case.” Lee Opp. at 5. This argument wholly ignores the Rule 12(b)(6) dismissal of the claims

against Elm and Warner Brothers, which was based on substantive determinations regarding

copyright infringement. It is irrelevant that the resolution of this issue did not support a valid and

final judgment on the merits as to Defendants in this case. Identity of both parties is not necessary

to support a finding of issue preclusion. GemShares, 2017 WL 2559232 at *9.

        Second, Plaintiff argues that, with respect to the Florida Court’s dismissal on Elm and

Warner Brothers’ Rule 12(b)(6) motion to dismiss, he did not have a full and fair opportunity to

litigate the issue because the Florida Court improperly resolved factual issues regarding infringement

on a motion to dismiss. Lee Opp. at 5. This Court does not sit in review of a sister district court. If

Plaintiff took issue with the Florida Decision, the proper recourse was an appeal to the Eleventh




                                                   14
        Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 15 of 21



Circuit Court of Appeals, not a second bite at the apple in the Southern District of New York. 5 See

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (applying collateral estoppel and rejecting

plaintiff’s argument that “he did not have a full and fair opportunity to appeal because the district

court told him in informal colloquy that his only opportunity for relief was to appeal the Eastern

District ruling” because “[i]f [plaintiff] wished to contend that the district court was wrong, his

remedy was to appeal. When he failed to do so, the Southern District’s decision became final and,

by operation of collateral estoppel, conclusive on the issue.”). Therefore, Plaintiff’s arguments that

he did not have a full and fair opportunity to litigate the issue are unavailing.

    4. Resolution of the issue was necessary to support a valid and final judgment on the
       merits

         The Florida Court’s resolution of the infringement issue was necessary to support a valid and

final judgment on the merits. Whether resolution of an issue was necessary “hinges on whether the

court’s purported resolution of the potentially precluded issue constituted dicta in the prior court

decision or whether the court actually relied on the resolution of the issue as a necessary element to

reach a final judgment on the merits.” C.D.S., Inc. v. Zetler, 288 F. Supp. 3d 551, 557 (S.D.N.Y.

2017) (citing Overview Books, LLC v. United States, 438 F. App’x. 31, 33–34 (2d Cir. 2011) (concluding

that the final factor was satisfied where the prior court’s resolution of the issue “was not mere dicta;

it was a necessary element of the court’s conclusion”)). Here, the Florida Court’s determination that


5 In any event, the Florida Decision did not improperly resolve issues of fact; it properly resolved a Rule 12(b)(6) motion
to dismiss. The opinion demonstrates that Judge Williams accepted the facts alleged in the complaint as true but
dismissed Plaintiff’s claims as a matter of law. Following an assessment of cases in which words and short phrases akin
to “phone sex” were found to be not entitled to copyright protection, the Florida Court held:
          [A]lthough the [Third Amended Complaint] alleges that Brandon has a valid copyright in the lyrics of the Work
          pursuant to the [Copyright Registration] and subsequent assignment, the two-word phrase “phone sex” within
          those lyrics—which are the only words the [Third Amended Complaint] alleges that “Girl 6” infringes—is not
          a copyrightable phrase and cannot be the basis for Brandon’s infringement claims.
Florida Decision at 12. The Florida Court further ruled that “[a]s a matter of law, Brandon’s [Supplementary
Application] does not expand the scope of the [Copyright Registration], nor does it enable the Court to consider the
[Third Amended Complaint’s] allegations pertaining to Defendants’ alleged copying of elements of the Work in which
Brandon does not own a valid copyright.” Id. at 13. Therefore, even if this Court were to sit in review of the Southern
District of Florida, the Florida Court properly decided the case on a motion to dismiss, without deciding questions of
fact.

                                                            15
          Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 16 of 21



Girl 6 did not infringe Phone Sex was not mere dicta— the Florida Court’s decision was necessary

for it to dismiss the Florida Litigation against Defendants Elm and Warner Brothers. Brandon

never appealed the Florida Decision and the judgment became final. 6 Therefore, the resolution of

the infringement issue was necessary to support the Florida Court’s valid and final judgment on the

merits.

          Because all four requirements for collateral estoppel have been satisfied, Plaintiff is

precluded from relitigating the issue of whether Girl 6 infringed on the copyright for Phone Sex.

The Florida Court already determined that the words “phone sex” were not capable of being

protected by copyright and that Copyright Registration covered only the lyrics of Phone Sex.

Therefore, Plaintiff’s copyright claim fails and Defendants’ motions to dismiss are GRANTED.

    IV.       MOTIONS TO SEAL

          Plaintiff, the Prince Defendants, and Warner Brothers filed motions to seal. The parties seek

to seal information concerning discussions and negotiations about financing and licensing for the

Girl 6 soundtrack. This information is contained in four exhibits from 1995 produced during

jurisdictional discovery, one email regarding an interrogatory response, and related portions of the

Plaintiff’s opposition to the Prince Defendants’ motion to dismiss and the Prince Defendants’ reply.

The documents are attached as exhibits to the declaration of Hyung Gyu Sun in opposition to the

Prince Defendants’ motion to dismiss (the “Sun Declaration”). Dkt. No. 149. The motions are

GRANTED in part and DENIED in part.




6That the Florida Court concluded lack of access would be an independent basis for dismissal against Elm and Warner
Brothers, Florida Decision at 16, does not render unnecessary the resolution of the issues of whether “phone sex” is
copyrightable and the scope of the Copyright Registration. “The general rule in this Circuit is that ‘if a court decides a
case on two grounds, each is a good estoppel.’” Gelb v. Royal Globe Ins. Co., 798 F.2d 38, 45 (2d Cir. 1986) (quoting Irving
National Bank v. Law, 10 F.2d 721, 724 (2d Cir. 1926) (L. Hand, J.)).

                                                             16
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 17 of 21



            a. Legal Standard

        There is a long-established “general presumption in favor of public access to judicial

documents.” Collado v. City of New York, 193 F. Supp. 3d 286, 288 (S.D.N.Y. 2016). The Second

Circuit has defined “judicial documents” as documents filed with a court that are “relevant to the

performance of the judicial function and useful in the judicial process.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (internal quotation marks omitted) (quoting United States

v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)); see also Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 620–

621 (S.D.N.Y. 2011). The presumption of access is “based on the need for federal courts to have a

measure of accountability and for the public to have confidence in the administration of justice.”

United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

        Therefore, motions to seal documents must be “carefully and skeptically review[ed] . . . to

insure that there really is an extraordinary circumstance or compelling need” to seal the documents

from public inspection. Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.),

21 F.3d 24, 27 (2d Cir. 1994). “Documents may be sealed if specific, on the record findings are

made demonstrating that closure is essential to preserve higher values and is narrowly tailored to

serve that interest.” Lugosch, 435 F.3d at 120 (internal quotation marks omitted) (quoting In re Matter

of New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)). Higher values that may justify the sealing

of documents include national security concerns, attorney-client privilege, law enforcement interests,

or the privacy interests of third-parties. See E.E.O.C. v. Kelley Drye & Warren LLP, No. 10 Civ. 655

(LTS) (MHD), 2012 WL 691545, at *2 (S.D.N.Y. Mar. 2, 2012) (collecting cases).

        “The burden of demonstrating that a document submitted to a court should be sealed rests

on the party seeking such action . . . .” DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826

(2d Cir. 1997). “[T]he decision as to access [to judicial records] is one best left to the sound

discretion of the trial court, a discretion to be exercised in light of the relevant facts and

                                                     17
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 18 of 21



circumstances of the particular case.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978).

        The Second Circuit recently summarized the three steps that the Court must follow to

determine whether the presumption of public access attaches to a particular document and bars

disclosure. Mirlis v. Greer, 952 F.3d 51, 59 (2d Cir. 2020). First, the Court determines whether the

document is a “judicial document” – “one that has been placed before the court by the parties and

that is relevant to the performance of the judicial function and useful in the judicial process.” Id.

(internal quotation marks omitted). Second, the Court “proceeds to ‘determine the weight of the

presumption of access to that document.’” Id. (quoting United States v. Erie Cty., 763 F.3d 235, 239,

241 (2d Cir. 2014)). “The weight to be accorded is ‘governed by the role of the material at issue in

the exercise of Article III judicial power and the resultant value of such information to those

monitoring the federal courts.’” Id. (quoting United States v. Amodeo, 71 F.3d at 1049 (2d Cir. 1995)).

“Finally, the court must identify all of the factors that legitimately counsel against disclosure of the

judicial document, and balance those factors against the weight properly accorded the presumption

of access.” Id.

            b. Analysis

        With respect to step one of the Mirlis analysis, the information the parties seek to seal are

clearly contained in judicial documents, that is, in briefing submitted to the Court. “Documents

submitted in support or opposition to a motion to dismiss are judicial documents.” City of Almaty,

Kazakhstan v. Ablyazov, No. 15-CV-5345 (AJN), 2019 WL 4747654, at *5 (S.D.N.Y. Sept. 30, 2019)

(citing Bernsten v. O’Reilly, 307 F. Supp. 3d 161, 166 (S.D.N.Y. 2018)). With respect to step two, the

presumption of access does not have substantial weight because it did not play any role in the

Court’s analysis or decision. All of the information at issue concerns the Prince Defendants’ motion

to dismiss for lack of personal jurisdiction, which the Court did not reach.

        Step three requires the Court to consider the countervailing interests that weigh against

                                                    18
       Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 19 of 21



public disclosure. The parties erroneously rely in large part on confidentiality designations under the

protective order. “[E]ven if material is properly designated as Confidential or Highly Confidential

by a protective order governing discovery, that same material might not overcome the presumption

of public access once it becomes a judicial document.” Dodona I, LLC v. Goldman, Sachs & Co., 119

F. Supp. 3d 152, 155 (S.D.N.Y. 2015). The parties’ protective order in this case allowed parties to

designate materials as “Confidential,” but made clear that their designation was not binding on the

Court. Dkt. No. 118, ¶ 10 (“This Order binds the Parties and certain others to treat as Confidential

or Outside Counsel’s Eyes Only any Discovery Materials so classified. The Court has not, however,

made any finding regarding the confidentiality of any Discovery Materials, and retains full discretion

to determine whether to afford confidential treatment to any Discovery Material designated as

Confidential or Outside Counsel’s Eyes Only hereunder.”).

         The motions to seal are otherwise somewhat lacking in particularity, despite the Court’s

invitation to submit supplemental briefing in support of the applications. Plaintiff’s only

justification for sealing is that the information “contains proprietary business information which is

generally not available to the public and/or is information that is subject to confidentiality

agreements.” Dkt. No. 145. Warner Brothers adds that the documents “contain confidential,

previously non-disclosed financial and licensing discussions related to the ‘Girl 6’ soundtrack, and its

impact on a confidential contract between Prince and Warner.” Dkt. No. 153. The Prince

Defendants provide the most detail, arguing that the documents at issue “contain confidential,

previously non-disclosed financial and business information related to the financing, licensing, and

royalties associated with the ‘Girl 6’ soundtrack.” Dkt. No. 151 at 1.

        Exhibits B, D, E, and G to the Sun Declaration (the “Sealed Document”) are jurisdictional

discovery documents that contain discussions and negotiations regarding the financing and licensing

of the Girl 6 soundtrack, including specific royalty and lump sum payment rates, in connection with

                                                   19
           Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 20 of 21



a “highly confidential and extremely significant contract between Prince and Warner Brother

Records” that has been kept “in the strictest confidence” for three decades. Id. While these

documents are nearly 25 years old, the contract “continues to have an impact on the ownership and

licensing of Prince music even after his death.” Id. In light of the slight weight of the presumption

of access with respect to these documents in this case, the parties’ motions to seal these documents

are GRANTED.

            Exhibit H 7 to the Sun Declaration is an email exchange between counsel for Plaintiff and

counsel for the Lee Defendants, in which counsel for the Lee Defendants confirms that Spike Lee

does not recall a September 8, 1995 meeting referenced in Exhibit B. While this meeting may have

concerned confidential financing and licensing information, nothing in Exhibit H discloses

substantive information about those topics. The motions to seal Exhibit H to the Sun Declaration

are DENIED.

            Drawing on the Sealed Documents and Exhibit H, Plaintiff’s opposition to the Prince

Defendants’ motion to dismiss describes a meeting at which and communications in which the

Prince parties and the Lee parties discussed “their plans and strategies for financing and licensing the

Girl 6 music for the film Girl 6 and the soundtrack Girl 6 and how they were going to make

collaborative efforts to achieve their goals.” Prince Opp. at 8. The Prince Defendants’ reply also

discusses this meeting. Dkt. No. 157. While the opposition and reply reveal that discussions

regarding financing and licensing occurred, neither of these briefs contain details of what those

arrangements were. The fact that the discussions and negotiations occurred does not itself disclose

confidential information, and the parties do not provide adequate support for the Court to conclude

that the existence of these discussions should itself be considered confidential. Therefore, the




7   None of the sealing motions specifically identify this exhibit, but it is highlighted for redaction in docket number 149.

                                                               20
         Case 1:19-cv-01923-GHW Document 159 Filed 04/30/20 Page 21 of 21



motions to seal Plaintiff’s opposition to the Prince Defendants’ motion to dismiss and the Prince

Defendants’ reply are DENIED.

   V.       CONCLUSION

         Defendants’ motions to dismiss pursuant to Rule 12(b)(6) are therefore GRANTED.

Plaintiff’s Amended Complaint is dismissed with prejudice. “Although leave to amend should be

granted freely, it is not warranted where the amendment of a complaint would be futile.” Gianatasio

v. D’Agostino, 862 F. Supp. 2d 343, 351 (S.D.N.Y. 2012) (citing Acito v. IMCERA Grp., Inc., 47 F.3d

47, 55 (2d Cir. 1995) (“Although the decision of whether to allow plaintiffs to amend their

complaint is left to the sound discretion of the district court, there must be good reason to deny the

motion. One good reason to deny leave to amend is when such leave would be futile.”). Here, any

amendment would be futile because Plaintiff would still be collaterally estopped from alleging that

Girl 6 infringed the Copyright Registration for Phone Sex. Therefore, Plaintiff is denied leave to

amend.

         The motions to seal Exhibits B, D, E, and G to the Sun Declaration are GRANTED. The

motions to seal as to the remaining documents are DENIED. The parties are directed to file

unredacted copies of those documents.

         The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 98, 141, 145,

153, and 154, to enter judgment for Defendants, and to close this case.

         SO ORDERED.

Dated: April 30, 2020
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  21
